DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026168.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  improper capitalization in the midst of the claims.  Claims 2 and 12 recite the limitation “Where mi” in line 3 of each claim.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claims and 12 are objected to because of the following informalities:  typographical error.  
Claim 2 recites the limitation “mi” in line 3, whereas the formula recites “mi” in line 2.  
Claim 2 recites the limitation “ρi” in line 4, whereas the formula recites “ρi” in line 2.  
Claim 2 recites the limitation “ρi” in line 6, whereas the formula recites “ρw” in line 2.  
Claim 12 recites the limitation “mi” in line 3, whereas the formula recites “mi” in line 2.  
Claim 12 recites the limitation “ρi” in line 4, whereas the formula recites “ρi” in line 2.  
Claim 12 recites the limitation “ρi” in line 6, whereas the formula recites “ρw” in line 2.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a particular “objective function subject to a plurality of constraints” (See Applicant’s Specification, filed 01/20/2020: [0013]; [0015] – e.g., compressive strength, density, mixability), does not reasonably provide enablement for any and/or all objective functions and constraints.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The Examiner suggests the following amendments to Claim 1:
1. A method of preparing a cement composition comprising: 
minimizing an objective function subject to a plurality of constraints to produce a cement composition comprising at least one cement component and water, wherein the objective function has the form of:

    PNG
    media_image1.png
    47
    113
    media_image1.png
    Greyscale

where mi is a specific property per unit weight of cement component i in the cement composition, Ccsi is a mass fraction of cement component i in the cement slurry, ρi is a density of cement component i in the cement composition, W is a mass of water per unit mass of cement components in the cement composition, and ρw is a density of water; and 
generating a cement composition based at least in part on the objective function; preparing the cement composition.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “minimizing an objective function subject to a plurality of constraints” in line 2.  However, it is unclear what specific “function” in combination with what “constraints” are required to meet the claimed invention.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “Ci is a mass fraction of cement component i in the cement slurry” there is insufficient antecedent basis for the limitation “Ci” in the claim.
Claim 2 recites the limitation “the cement slurry” in lines 3, 4, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 improperly defines pi as both “a density of cement component i” and “a density of water” in lines 3-5.
Claim 12 recites the limitation “Ci is a mass fraction of cement component i in the cement slurry” there is insufficient antecedent basis for the limitation “Ci” in the claim.
12 recites the limitation “the cement slurry” in lines 3, 4, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 improperly defines pi as both “a density of cement component i” and “a density of water” in lines 3-5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of minimizing an undefined objective function subject to a plurality of undefined constraints to produce a cement composition.  Based on the original disclosure, it is unclear whether “preparing the cement composition” means physically preparing a cement composition.  Moreover, this judicial exception is not integrated into a practical application, because there are no method steps in Claims 1-10 regarding using the cement composition in any physical application (i.e. introducing the cement composition into a subterranean formation). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a computing system / non-transitory computer readable medium having data stored comprising instructions to calculate a cementitious recipe that is displayed to the user.  The claim limitations are based on a mere mathematical concept which describes the relationship between the 
This judicial exception is not integrated into a practical application, because the claim is directed to generic computer elements that do not add a meaningful limitation to the abstract idea; the limitations amount to simply implementing the abstract idea on a computer.  The claims, at most, are directed to a method of using a naturally occurring correlation between the cement and cementitious properties, wherein the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination with the computer elements, does not add significantly more (also known as an “inventive concept”) to the exception.  The additional limitations only store and retrieve information, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1).
Claim 1. A method of preparing a cement composition comprising: 
minimizing an objective function subject to a plurality of constraints to produce a cement composition comprising at least one cement component and water; and 
generating a cement composition based at least in part on the objective function; 
preparing the cement composition.  
Morgan discloses a method of generating a wellbore treatment fluid, such as a cement composition comprising at least water, cementitious material(s), and a cement additive, wherein the method comprises: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid, such as a cement composition, that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), wherein the cement composition may be pumped downhole (Fig. 5; [0094] – [0096]).
Morgan does not explicitly disclose the limitation minimizing an objective function subject to a plurality of constraints.  However, the objective function is undefined by Claim 1.  Moreover, Morgan discloses selecting two or more solid particulates from the plurality of solid particulates to create the wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5); calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1); and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  Morgan further discloses cement algorithms configured to process the data and correlations to generate a predictive model such that the 
Claim 2. Morgan discloses The method of claim 1.  Regarding the limitation wherein the objective function has the form of:

    PNG
    media_image1.png
    47
    113
    media_image1.png
    Greyscale

Where mi is a specific property per unit weight of cement component i in the cement slurry, Ci is a mass fraction of cement component i in the cement slurry, pi is a density of cement component i in the cement slurry, W is a mass of water per unit mass of cement components in the cement slurry, and pi is a density of water, Morgan discloses selecting two or more solid particulates from the plurality of solid particulates to create the wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5); calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1); and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  Morgan further discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).
Claim 3. Morgan discloses The method of claim 1.  Regarding the limitation wherein the step of minimizing an objective function is performed using a constrained optimization process, Morgan discloses cement algorithms configured to process the data and correlations to generate a predictive model such that the system may generate a cement composition or compositions that meet the engineering requirements defined by the user ([0090] – [0091]).1
The method of claim 1.  Regarding the limitation wherein the step of minimizing an objective function is performed using a graphical method, Morgan discloses a graph of reactive index (i.e. correlation of reactivity and specific surface area) and physicochemical index of the cementitious component(s) illustrating the accuracy of Equations [1], [2] and [3] when applied to five different types of cementitious material sources and three samples of similar materials but from different sources (Fig. 1; [0054] – [0055]).
Claim 5. Morgan discloses The method of claim 1 wherein the plurality of constraints is at least one of compressive strength, density, or mixability ([0051]; [0055] – [0058]).  
Claim 6. Morgan discloses The method of claim 1.  Regarding the limitation wherein one of the plurality of constraints is compressive strength and wherein the constraint has the form of:

    PNG
    media_image2.png
    38
    196
    media_image2.png
    Greyscale

where CS is compressive strength, CS0 is compressive strength when a water to cement ratio is 1, CSreq is a compressive strength requirement, and ceff is:  
    PNG
    media_image3.png
    16
    83
    media_image3.png
    Greyscale
 where αi is a reactive index of cement component i in the cement composition, Ci is a mass fraction of cement component i in the cement composition, and Ci is subject to the constraint of: E C = 1, Morgan discloses generating a wellbore treatment fluid, such as a cement composition comprising at least water, cementitious material(s), and a cement additive, wherein hydraulic cement is included in an amount sufficient to provide a desired compressive strength ([0014]; [0042] – [0043]).  Morgan further discloses classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid, such as a cement composition, that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).
The method of claim 1.  The remaining limitation wherein the constraint is density and wherein the constraint has the form of:
33WO 2020/204953PCT/US2019/026168 
    PNG
    media_image4.png
    44
    181
    media_image4.png
    Greyscale

where W is a mass of water per unit mass of cement components in the cement composition, pw is a density of water, C is a mass fraction of cement component i in the cement composition, and pi is a density of cement component i in the cement composition is rejected under 35 U.S.C. § 112(b), above.  Moreover, Morgan discloses calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1); and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  Morgan further discloses that the cement composition should have a density suitable for the particular application ([0011]; [0033]; [0052]) and utilizing linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  
Claims 11-16 and 20:  These claims are patentably indistinct from the substantive subject matter of Claims 1-7.  The difference being that Claims 11-16 and 20 are directed to a system / a non-transitory computer readable medium having data stored therein representing software executable by a computer.  The Examiner applies the rejection(s) and rationale(s) of Claims 1-7 to Claims 11-16 and 20.  Morgan discloses a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), wherein the cement composition may be pumped downhole (Fig. 5; [0094] – [0096]).  Regarding the additional limitation: Morgan discloses using .

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1) in view of Powers et al. (US 4,370,166).
Claim 8. Morgan discloses The method of claim 1.  Morgan does not explicitly disclose wherein the constraint is mixability and wherein the constraint has the form of: 

    PNG
    media_image5.png
    34
    161
    media_image5.png
    Greyscale

where Mmax is a maximum amount of water in the cement composition, Mmin is a minimum amount of water in the cement composition, W is a mass of water per unit mass of cement components in the cement composition, and WRblend is a water requirement of the cement components in the cement composition.  However, Morgan does disclose determining whether the slurry is mixable based on the water requirement of the slurry in addition to the water requirement and the mass fraction of each solid particulate ([0009] – [0012]; [0039]; [0051] – [0059]).  Morgan further discloses that the cement composition should have a density suitable for the particular application ([0011]; [0033]; [0052]) and utilizing linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to produce the slurry in Morgan based on a specified density, as taught by Powers, in order to formulate a slurry with an optimum consistency for pumping and a satisfactory free water content (Col. 6, line 60 – Col. 7, line 4).
The method of claim 8.  Regarding the limitation wherein the water requirement of the cement components is a linear combination in the form of: 

    PNG
    media_image6.png
    14
    128
    media_image6.png
    Greyscale

where C is a mass fraction of cement component i in the cement composition, and WR is a water requirement of cement component i in the cement composition, Morgan does disclose calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1).  Morgan further discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]) and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  Moreover, Powers teaches producing a cement slurry having a specified density based on a minimum water content and a normal water content (Fig. 4; Col. 6, line 35 – Col. 8, line 32).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the water requirement calculations in Morgan as modified by Powers based on a linear or non-linear combination mathematical relationship.
Claim 10. Morgan in view of Powers teach The method of claim 8.  Regarding the limitation wherein the water requirement of the cement components is a non-linear combination in the form of: 

    PNG
    media_image7.png
    15
    149
    media_image7.png
    Greyscale

where C is a mass fraction of cement component i in the cement composition, WRi is a water requirement of cement component i in the cement composition, and Bi is a material constant for cement component i, Morgan does disclose calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1).  Morgan further discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, 
Claims 17-19:  These claims are patentably indistinct from the substantive subject matter of Claims 8-10.  The difference being that Claims 17-19 are directed to a system / a non-transitory computer readable medium having data stored therein representing software executable by a computer.  The Examiner applies the rejection(s) and rationale(s) of Claims 8-10 to Claims 17-19.  Morgan discloses a method of generating a wellbore treatment fluid, such as a cement composition, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), wherein the cement composition may be pumped downhole (Fig. 5; [0094] – [0096]).  Regarding the additional limitation: Morgan discloses using analytical instruments and a computer system to design and generate well treatment compositions based on a target property (Figs. 4-5; [0063]; [0090] – [0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Santra et al. (US 2010/0212892); Lewis et al. (WO 2018/156115 A1).
Santra discloses a method of cementing a wellbore in a subterranean formation comprising formulating a cement composition, preparing the cement composition, adjusting the density as needed within an optimized density range to form an optimized cement composition, 

Lewis discloses optimizing mechanical properties of a cement slurry, mixability, rheology, and viscosity, based on physicochemical properties of one or more cementitious materials (Abstract; [0009]; [0010]; [0031]), wherein measurements including water requirement and the size of the vortex at the surface of the mixture in the blender may be used to estimate the specified consistency of the cement slurry ([0036]), wherein the requirements may include a linear or nonlinear summation relationship ([0053] – [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: Constraint optimization / programming is merely identifying feasible solutions out of an overly broad set of candidates, where the problem can be modeled in terms of arbitrary constraints.